Citation Nr: 1642042	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.H., and M.H. 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1962 to June 1966, as well as additional service in the New York Air National Guard.  The Veteran died in January 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs, Regional Office, located in Boston, Massachusetts (RO), which denied the benefit sought on appeal. 

In July 2016, the appellant, her daughter, and son-in-law provided testimony during a Board hearing held at the Central Office in Washington, District of Columbia.  A copy of the hearing transcript has been associated with the claims folder. 


FINDINGS OF FACT

1.  The amended death certificate shows that the Veteran died in January 2011 and that a significant contributory factor to his death was ischemic heart disease.  

2.  At the time of the Veteran's death, he was not service connected for any disability.

3.  Resolving any doubt in the appellant's favor, the record supports that the Veteran had a temporary duty assignment in the Republic of Vietnam, and his exposure to herbicides is presumed.  
4.  The Veteran's ischemic heart disease is presumed to be etiologically related to in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  In light of the fully favorable determination for the grant of service connection for the cause of the Veteran's death, no further discussion of VA's duty to notify and assist is necessary regarding the issue.

Benefits may be awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  See 38 C.F.R. 
§ 3.312(c)(2).  However, service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of the death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  See 38 C.F.R. § 3.312(c)(3).

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014). 

In this case, the record does not show that the Veteran was service-connected for any disability during his lifetime.  Rather, the appellant asserts that service connection for the cause of the Veteran's death is warranted as result of his exposure to herbicides during his period of service. 

The appellant maintains that the Veteran was exposed to herbicides in Vietnam as a result of his service duties.  See the July 2016 Board hearing transcript and December 2011 statements in support of the case from the appellant and her son, J.B.  The appellant contends that the Veteran was exposed to herbicides while on a temporary duty assignment in Vietnam when he was stationed at the Misawa Air Base in Japan.  Specifically, she maintains that the Veteran stepped foot in Vietnam when he was on a three-day temporary duty assignment in order to repair down aircrafts and helicopters.  Although the Veteran did not provide many details about his time in Vietnam, the appellant testified that during his lifetime, the Veteran did inform the appellant, their son, and their son-in-law that he was assigned a three-day temporary duty assignment in Vietnam.  She asserts that the letters the Veteran wrote to her from approximately December 1964 to February 1965 show that he could not talk in detail about his job and that he was going to Vietnam before returning to the U.S.  In particular, she stated that a gap in letters shows that he was in Vietnam in early February 1965.  

The Veteran's amended death certified reflects that he died of cholangiocarcinoma with ischemic heart disease as a significant contributory cause of death.  Ischemic heart disease is listed as a herbicide-related disease under VA regulations.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  As such, the central issue in this case is whether the evidence reflects exposure to herbicides while in service.  Resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran was presumed exposed to herbicides while on active duty.

Notably, the majority of the Veteran's service treatment and personnel records are not available.  Only five service documents, including his Department of Defense Form 214 (DD214), have been associated with the claims folder.  When a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available service records include two January 1965 service treatment records that confirm that the Veteran was stationed in Misawa Air Base at that time.  The record also contains personal letters from the Veteran to the appellant that are dated during the period from December 1964 to February 1965, which also demonstrates the Veteran was stationed at Misawa Air Base and that he might have to go to Vietnam.  His DD Form 214 shows that he was an engine mechanic, which supports the appellant's contention that he flew to Vietnam to fix airplanes.  None of these records confirm that the Veteran had a temporary duty assignment to Vietnam during his period; however, the appellant has consistently maintained, and has provided supporting statements from her son and son-in-law that during his lifetime, the Veteran informed them that he was sent on a three-day temporary duty assignment to Vietnam while he was stationed at Misawa Air Base.  

Viewing the evidence of record in a light most favorable to the appellant, the Board determines that the evidence that the Veteran had a temporary duty assignment in Vietnam in 1965 while stationed at Misawa Air Base is at least in equipoise.  This determination is limited to this specific Veteran, is based on the facts presented, and does not confer a blanket finding on other similarly situated claimants.

In view of this evidence, the Board shall resolve reasonable doubt in favor of the appellant and find that the Veteran was presumed to have been exposed to herbicide agents.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, his ischemic heart disease is presumed to be service connected due to such exposure.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  As the amended death certificate lists a significant contributory factor of death as ishemic heart disease, service connection is warranted for the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


